Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of December 23, 2013 (this
“Amendment”), to the Credit Agreement dated as of June 19, 2012, as amended by
Amendment No. 1 thereto dated as of January 15, 2013, Amendment No. 2 thereto
dated as of May 8, 2013, Amendment No. 3 thereto dated as of September 30, 2013,
and Amendment No. 4 thereto dated as of November 5, 2013 (the credit agreement,
as so amended and as otherwise amended, supplemented and modified from time to
time, the “Credit Agreement”) among NGL ENERGY PARTNERS LP, a Delaware limited
partnership (“Parent”), NGL ENERGY OPERATING LLC, a Delaware limited liability
company (“Borrowers’ Agent”), each subsidiary of the Parent identified as a
“Borrower” under the Credit Agreement (together with the Borrowers’ Agent, each,
a “Borrower” and collectively, the “Borrowers”), DEUTSCHE BANK AG, NEW YORK
BRANCH, as technical agent (in such capacity, together with its successors in
such capacity, the “Technical Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), as administrative agent for the Secured Parties (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
as collateral agent for the Secured Parties (in such capacity, together with its
successors in such capacity, the “Collateral Agent”) and each financial
institution identified as a “Lender” or an “Issuing Bank” under the Credit
Agreement (each, a “Lender” and together with the Technical Agent, the
Administrative Agent and the Collateral Agent, the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the respective meanings given to
them in the Credit Agreement.

 

2.             Amendment to Section 6.17(b) of the Credit Agreement (Hedging
Strategy; Risk Management Policy).  Section 6.17(b) of the Credit Agreement is
hereby amended by deleting the phrase “Net Open Positions at no time exceeds
150,000 barrels or barrel equivalents of Crude Oil and no more than 350,000
barrels of Natural Gas Liquids.” as it appears at the end of such Section and
inserting in lieu thereof the following:

 

“Net Open Positions at no time exceed (i) 350,000 barrels or barrel equivalents
of Crude Oil, (ii) 450,000 barrels of Natural Gas Liquids, and (iii)  1,500,000
MMBTUs of Natural Gas.”

 

3.             Representations and Warranties; No Default.  To induce the
Lenders to enter into this Amendment, each Credit Party that is a party hereto
(by delivery of its respective counterpart to this Amendment) hereby
(i) represents and warrants to the Administrative Agent and the Lenders that
after giving effect to this Amendment, its representations and warranties
contained in the Credit Agreement and other Loan Documents are true and correct
in all material respects on and as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); (ii) represents and warrants to the

 

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders that in connection with this Amendment and
all other documents delivered in connection herewith it (x) has the requisite
power and authority to make, deliver and perform the same; (y) has taken all
necessary corporate, limited liability company, limited partnership or other
action to authorize its execution, delivery and performance of the same, and
(z) has duly executed and delivered the same, and (iii) certifies that no
Default or Event of Default has occurred and is continuing under the Credit
Agreement (both immediately before and after giving effect to this Amendment) or
will result from the making of this Amendment.

 

4.             Conditions to Effectiveness.  This Amendment shall become
effective upon the first date on which the Administrative Agent shall have
received this Amendment executed and delivered by a duly authorized officer of
each Credit Party party hereto and duly executed counterparts to this Amendment
from the Lenders constituting the Required Lenders.

 

5.             Limited Effect.  Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect.  The amendments contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose, except as
expressly set forth herein, or a consent to any further or future action on the
part of any Credit Party that would require the waiver or consent of the
Lenders.  This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

6.             GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart hereof by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

8.             Headings.  Section or other headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.

 

9.             Guarantor Acknowledgement.  Each Guarantor party hereto hereby
(i) consents to the modifications to the Credit Agreement contemplated by this
Amendment and (ii) acknowledges and agrees that its guaranty pursuant to
Section 10.18 of the Credit Agreement is, and shall remain, in full force and
effect after giving effect to the Amendment.

 

10.          Lender Acknowledgement.  Each undersigned Lender, by its signature
hereto, hereby authorizes and directs DBTCA in its capacity as Administrative
Agent and as Collateral Agent to execute this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

BORROWERS’ AGENT:

 

 

 

NGL ENERGY OPERATING LLC

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

GUARANTOR:

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By: NGL Energy Holdings LLC,

 

its general partner

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

 

 

GAVILON, LLC

 

GAVILON ENERGY HOLDINGS I, LLC

 

GAVILON ENERGY HOLDINGS II, LLC

 

GAVILON ENERGY HOLDINGS III, LLC

 

GAVILON ENERGY HOLDINGS IV, LLC

 

GAVILON ENERGY LOGISTICS, LLC

 

GAVILON ENERGY TRANSPORTATION HOLDCO, LLC

 

GAVILON ENERGY TRANSPORT SERVICES, LLC

 

GAVILON MIDSTREAM ENERGY, LLC

 

GAVILON OIL TANKS AND TERMINALS, LLC

 

GAVILON PIPELINE AND STORAGE, LLC

 

GAVILON SHIPPING AND TRADING, LLC

 

HICKSGAS, LLC

 

NGL ENERGY OPERATING LLC

 

NGL-MA REAL ESTATE, LLC
NGL-MA, LLC

NGL-NE REAL ESTATE, LLC

NGL SUPPLY, LLC

NGL SUPPLY RETAIL, LLC

NGL SUPPLY WHOLESALE, LLC

NGL SUPPLY TERMINAL COMPANY, LLC

OSTERMAN PROPANE, LLC

 

 

 

 

 

By:

/s/ Atanas H. Atansov

 

 

Name: Atanas H. Atanasov

 

 

Title: Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

 

 

ANDREWS OIL BUYERS, INC.

 

ANTICLINE DISPOSAL, LLC

 

BLACK HAWK GATHERING, L.L.C.

 

CENTENNIAL ENERGY, LLC

 

CENTENNIAL GAS LIQUIDS ULC

 

COASTAL PLAINS DISPOSAL #1, L.L.C.

 

GREENSBURG OILFIELD, LLC

 

HIGH SIERRA CANADA HOLDINGS, LLC,

 

HIGH SIERRA COMPRESSION, LLC

 

HIGH SIERRA COTULLA SWD, LLC

 

HIGH SIERRA CRUDE OIL & MARKETING, LLC

 

HIGH SIERRA ENERGY, LP

 

HIGH SIERRA ENERGY MARKETING, LLC

 

HIGH SIERRA ENERGY OPERATING, LLC

 

HIGH SIERRA KARNES SWD, LLC

 

HIGH SIERRA MARINE, LLC

 

HIGH SIERRA NIXON SWD, LLC,

 

HIGH SIERRA PEARSALL SWD, LLC,

 

HIGH SIERRA SERTCO, LLC

 

HIGH SIERRA SWD OPERATOR, LLC,

 

HIGH SIERRA SWD SHARED SERVICES, LLC

 

HIGH SIERRA TRANSPORTATION, LLC

 

HIGH SIERRA WATER-EAGLE FORD, LLC

 

HIGH SIERRA WATER HOLDINGS, LLC

 

HIGH SIERRA WATER PERMIAN, LLC,

 

HIGH SIERRA WATER SERVICES, LLC

 

LOTUS OILFIELD SERVICES, L.L.C.

 

MIDSTREAM OPERATIONS L.L.C.

 

PETRO SOURCE TERMINALS, LLC,

 

PECOS GATHERING & MARKETING, L.L.C.

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Chief Financial Officer

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Estelle Lawrence

 

 

Name: Estell Lawrence

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Debra A. Schwalb

 

 

Name: Debra A. Schwalb

 

 

Title: Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name: Chris Chapman

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Vanuza Pereira Orato

 

 

Name: Vanuze Pereira Orato

 

 

Title: Associate

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Kristan Spivey

 

 

Name: Kristan Spivey

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ Keith Cox

 

 

Name: Keith Cox

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Christine Dirringer

 

 

Name: Christine Dirringer

 

 

Title: Managing Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Lender

 

 

 

 

 

 

 

By:

/s/ Illegible Signature

 

 

Name: Illegible Signature

 

 

Title:

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ Chris Hermann

 

 

Name: Christ Hermann

 

 

Title: Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Steve Ray

 

 

Name: Steve Ray

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

Name: Scott G. Axelrod

 

 

Title: Vice President

 

 

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Name: Elizabeth Johnson

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Michael Clayborne

 

 

Name: Michael Clayborne

 

 

Title: Vice President

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Carmen Mallzia

 

 

Name: Carmen Mallzia

 

 

Title: Director

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Lisa Murray

 

 

Name: Lisa Murray

 

 

Title: Associate Director

 

 

 

 

 

 

 

COMMERCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles Troeger

 

 

Name: Charles Troeger

 

 

Title: Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name: Michelle Latzoni

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

By:

/s/ Byron den Hertog

 

 

Name: Byron den Hertog

 

 

Title: Division Director

 

 

 

 

 

 

 

By:

/s/ Nathan Booker

 

 

Name: Nathan Booker

 

 

Title: Associate Director

 

 

 

 

 

 

 

HSBC BANK USA, NA,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

 

Name: Andrew Ostrov

 

 

Title: Director

 

Signature Page to Amendment No. 5 to Credit Agreement

 

--------------------------------------------------------------------------------